NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSELITA MAZARIEGOS REYES,                      No.    15-72732

                Petitioner,                     Agency No. A205-914-319

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA, and W. FLETCHER, Circuit Judges.

      Joselita Mazariegos Reyes, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her applications for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We deny the petition for review.

      Mazariegos Reyes does not challenge the agency’s determination that she

failed to establish eligibility for CAT relief. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived). Thus, we deny the petition for review as to

Mazariegos Reyes’ CAT claim.

      Substantial evidence supports the agency’s determination that Mazariegos

Reyes failed to demonstrate a nexus between the harm she experienced or fears in

Guatemala and a protected ground. See Madrigal v. Holder, 716 F.3d 499, 506

(9th Cir. 2013) (holding that “mistreatment motivated purely by personal

retribution will not give rise to a valid asylum claim”); Ayala v. Holder, 640 F.3d

1095, 1097 (9th Cir. 2011) (even if membership in a particular social group is

established, an applicant must still show that “persecution was or will be on

account of [her] membership in such group”). Thus, Mazariegos Reyes’ asylum

and withholding of removal claims fail.

      The record does not support Mazariegos Reyes’ contentions that the agency

failed to consider evidence or otherwise erred in its analysis of her claims. See

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency need not write an

exegesis on every contention).


                                          2                                     15-72732
      As stated in the court’s November 24, 2015 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                        3                                  15-72732